Commission File No. 333-162598 Filed by: Vanguard Bond Index Funds Pursuant to Rule 425 under the Securities Act of 1933 Subject Company: Vanguard Institutional Total Bond Market Index Fund, a series of Vanguard Institutional Index Funds Subject line: Vanguard proxy ballot mailed today Dear #Preferred First Name#, As part of the proxy that is under way for the Vanguard Institutional Total Bond Market Index Fund (the Fund), we have mailed a ballot to you. I appreciate your help in getting the ballot to the member of your organization who is authorized to vote. We ask that your organization cast its ballot before Friday, January 29, 2010. By voting before the shareholder meeting on February 3, 2010, your organization can help ensure that the Fund achieves a quorum and avoids the considerable expense of additional proxy mailings and other solicitation. Youll also make sure that your organizations voice is heard concerning the reorganization of the Fund into Vanguard Total Bond Market Index Fund. If your organization wishes to vote online, log on to www.proxy-direct.com/vanguard and follow the on-screen directions. If your organization wishes to vote by mail, please use the ballot and postage-paid envelope that was previously mailed; or by telephone, please call 1-866-241-6192. You may also attend the shareholder meeting to vote in person. Please call us directly if you require assistance. We encourage you to read the combined proxy statement/prospectus (previously sent to you) relating to the reorganization of the Fund because it contains important information. The proxy statement/prospectus is also available on the SECs website ( www.sec.gov ). Thank you again for your assistance. Sincerely, #RM_Name# #RM_Title# #RM_Phone# #RM_Email# Vanguard Institutional Total Bond Market Index Fund IMPORTANT NOTICE FOR SHAREHOLDERS MEETING SCHEDULED FOR February 3, 2010 PLEASE VOTE TODAY! Dear Shareholder: For your convenience, please utilize any of the following methods to submit your vote: Recently we distributed proxy materials regarding the Special Meeting of Shareholders of Vanguard Institutional Total Bond Market Index Fund. 1. By Internet Follow the instructions on your voting Our records indicate that we have not received instruction form. voting instructions for your account(s). We urge you to act promptly in order to allow us to obtain 2. By Touchtone Phone sufficient votes and avoid the cost of additional Follow the instructions on your voting solicitation. instruction form. In order for your vote to be represented , we must 3. By Mail receive your instructions prior to your Funds Simply return your executed voting meeting date. instruction form in the envelope provided. We encourage you to read the combined proxy If you have any questions or need statement/prospectus relating to the assistance in voting your shares, please reorganization because it contains important do not hesitate to call Vanguard at 1-800- information. The proxy statement/prospectus is 662-7447. also available on the SEC's website ( www.sec.gov ). YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES YOU OWN. WE NEED YOUR HELP. PLEASE VOTE TODAY. Vanguard Institutional Total Bond Market Index Fund IMPORTANT NOTICE FOR SHAREHOLDERS MEETING SCHEDULED FOR February 3, 2010 PLEASE VOTE TODAY! Dear Shareholder: For your convenience, please utilize any of the following methods to submit your vote: Recently we distributed proxy materials regarding the Special Meeting of Shareholders of Vanguard Institutional Total Bond Market Index Fund. 1. By Internet Follow the instructions on your voting Our records indicate that we have not received instruction form. voting instructions for your account(s). We urge you to act promptly in order to allow us to obtain 2. By Touchtone Phone sufficient votes and avoid the cost of additional Follow the instructions on your voting solicitation. instruction form. In order for your vote to be represented , we must 3. By Mail receive your instructions prior to your Funds Simply return your executed voting meeting date. instruction form in the envelope provided. We encourage you to read the combined proxy statement/prospectus relating to the reorganization because it contains important information. The proxy statement/prospectus is also available on the SEC's website ( www.sec.gov ). YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES YOU OWN. WE NEED YOUR HELP. PLEASE VOTE TODAY. Vanguard Institutional Total Bond Market Index Fund IMPORTANT NOTICE FOR SHAREHOLDERS MEETING SCHEDULED FOR February 3, 2010 PLEASE VOTE TODAY! For your convenience, please utilize any of Dear Shareholder: the following methods to submit your vote: Recently we distributed proxy materials regarding the Special Meeting of Shareholders of Vanguard 1. By Internet Institutional Total Bond Market Index Fund. Visit www.proxy-direct.com/vanguard and follow the simple on-screen instructions. Our records indicate that we have not received voting instructions for your account(s). We urge 2. By Touchtone Phone you to act promptly in order to allow us to obtain Call toll free 1-866-241-6192 and follow sufficient votes and avoid the cost of additional the recorded instructions. solicitation. 3. By Mail In order for your vote to be represented , we must Simply return your executed proxy card in receive your instructions prior to your Funds the envelope provided. meeting date. If you have any questions or need We encourage you to read the combined proxy assistance in voting your shares, please statement/prospectus relating to the do not hesitate to call Vanguard at 1-800- reorganization because it contains important 662-7447. information. The proxy statement/prospectus is also available on the SEC's website ( www.sec.gov ). YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES YOU OWN. WE NEED YOUR HELP. PLEASE VOTE TODAY.
